Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 10, 2016

                                        No. 04-16-00035-CR

                                     John Gabriel SANCHEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR10432
                       The Honorable Jefferson Moore, Judge Presiding


                                           ORDER
       This court’s order dated May 26, 2016, is WITHDRAWN.

        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). On May 19, 2016, appellant filed a motion requesting access to the appellate
record. See Kelly v. State, 436 S.W.3d 313, 321 (Tex. Crim. App. 2014). Appellant’s motion to
access the record is GRANTED. The clerk of this court is instructed to send a paper copy of the
clerk’s record and reporter’s record for this appeal to appellant with this order.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date of this order. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court.

                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court